Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of AIA  Status
1.	The present application filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending for this application on 12/27/2021.
Priority
3.	This application has a priority date of 11/09/2017.
Information Disclosure Statement
4.	Applicant files 2 IDSs on 9/23/2022, 5/02/2022, 12/27/2021, and 7/27/2022; they are considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Independent claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al., (US Pub 20080162027 A1)  (hereinafter “Murphy”), in view of Yegor Malinovskiy et al’s “Video-Based Monitoring of Pedestrian Movements at Signalized Intersections” (hereinafter “Malinovskiy”), and in view of Tobias Lagstrom et al.’s “AVIP - Autonomous Vehicles’ Interaction with Pedestrians” (hereinafter “Lagstrom”),  
A. Per independent claims 1, 6, and 11: Murphy discloses a vehicle, a method, and a storage medium, comprising features:
a generation unit configured to generate a traveling plan of the vehicle to a destination set in advance (Murphy et al., suggest that claimed feature in Fig. 2, and para. [0128] to control traveling of a vehicle, this plan relies on a GPS to map a route to a desired destination) .
a unit configured to determine whether a crossing person who crosses over a path of the vehicle is present, wherein the path is acquired from the traveling plan (i.e.,  using external camera/sensor to determine “Are other vehicles or pedestrians in our intended path” see Murphy Fig. 6, or  FIG. 34 ref. 3406); Murphy suggests a determination unit determines that the crossing person is present or whether the determination unit determines that the crossing person is not present (or disappeared from a detection) (see Murphy FIG. 14 ref. 1404).
Murphy does not disclose about predicting  a crossing completion time from recognizing a crossing person by a sensor; however, Malinovskiy suggests this claimed feature (i.e., “Parameters such as waiting time, crossing time, and arrival rate are key variables for describing pedestrian characteristics and improving crossing designs and signal timing plans” see Malinovskiy, page 11 the abstract, and page 11 col. II, 3rd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Murphy with Malinovskiy to describing pedestrian characteristics in order to improving crossing designs and signal timing plans.
Murphy does not disclose that “ an informing unit configured to inform the outside of the vehicle in a manner recognized by the crossing person; however, Lagstrom teaches that claimed feature (i.e., using LEDs to communicate directly with a pedestrian, see Lagstrom, page 1 Figure 1, page 5 “LED Windshield”, “LED Grill” sections, and see pages 49 and 51 with the LEDs show “I’m about to start” on a vehicle windshield). 
Lagstrom also discloses an external sensor including a camera or a radar (see Lagstrom, pg.6, section 2.1.3 OTHERS: “the vehicle can be equipped with sensors that recognize the pedestrian’s gestures”; Lagstrom’s sensors would detect a present/not present.
a scheduled departure time deciding unit (i.e., see Lagstrom, page 10 Fig. 12 block “Response Execution”)  configured to predict a crossing completion time at which the crossing person recognized by the external situation recognition unit completes the crossing and decide a scheduled departure time of the vehicle based on the crossing completion (i.e., a road is clear) time (i.e., see Murphy, Fig. 14 block 1406, then Proceed (block 1402); or see Lagstrom, page 40 Fig. 27 “Vehicle waits for the road to be clear” then “Start driving” - a “GO” signal is generated for an action of that vehicle, see Lagstrom, Table 1, page 24); and
Lagstrom also suggests a unit to inform an outside of the vehicle, in a manner recognized by the crossing person of when to move the vehicle by the scheduled departure time deciding unit (i.e., displaying a GO/NO GO signal, see Lagstrom, page 7 Fig. 9),
wherein, when the external situation recognition unit does not recognize the crossing person (i.e., disappearing), the informing controller does not perform the control to inform the outside of the vehicle when to move (this has been an expectation because there is no “traffic” problem; i.e., see Lagstrom, page 40 Fig. 27 “Vehicle waits for the road to be clear” then “Start driving”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Murphy and Malinovskiy with Lagstrom to inform a pedestrian with “Start driving” for a better and predictable reaction of a vehicle to surrounding environments
B. Per dependent claims 3, 8, and 13: The rationales and references for a rejection of claim 1 are incorporated.
Murphy does not disclose about a signal switching time; however, Lagstrom discloses about switching from “No Go” to “Go” signal after processing data (see Lagstrom page 10, Figure 12; and page 24, Table 1 “Choose GO/NO GO”) – Lagstrom suggests a decision when to switch signals.
Lagstrom also suggests a signal recognition unit configured to recognize a traffic signal on a road around the path of the vehicle (a vehicle sensor to recognize a WHITE/OK pedestrian crossing light, see Lagstrom, page 40 Fig. 27 “Vehicle waits for the road to be clear” then “Start driving”); and
Lagstrom also suggests about switching a display when a signal of the traffic signal switches,  when a traffic signal is recognized by the signal recognition unit, when there is a switching is acquired by an acquisition unit (e.g., a vehicle’s camera), and 
when the signal switching time is longer than the crossing completion time (this is merely a clear comparation, e.g.. “NO GO” sign is presented while the road is already clear), the scheduled departure time deciding unit decides the scheduled departure time based on the signal switching time (this action has been expected because a pedestrian already completes a crossing, the vehicle could move if there is no pedestrian presents).
C. Per dependent claims 4, 9, and 14: The rationales and references for a rejection of claim 1 are incorporated.
Lagstrom informs the crossing person by displaying a visual display in a direction of the crossing person (see Lagstrom, pg. 6 sub section “INFRASTRUCTURE”, and pg. 7 Figure 11 a pedestrian knows that a vehicle “using a light to follow a pedestrian across the road”, and displaying a GO/”NO GO” signal on Lagstrom Figure 9).
6.	Dependent claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Malinovskiy, in view of Lagstrom, further in view of  Cho Hyung Tae et al. (KR 20150137355 A). 
The rationales and references for a rejection of claim 1 are incorporated.
Applicant claims an external situation recognition unit acquires information of the crossing person including a speed of the crossing person. Murphy in view of Malinovskiy, in view of Lagstrom do not disclose about a pedestrian’s crossing speed; however, Cho Hyung Tae et al., disclose about a pedestrian walking speed (see Cho Huyung Tae “isolated by a pedestrian crossing enters pedestrian late in (W) (M) or a walking speed is significantly less pedestrian (M) detected in advance by the pedestrian (M) i”); and
the scheduled departure time deciding unit predicts the crossing completion time based on the speed (taught by Cho Hyung Tae) acquired by the external situation recognition unit (i.e., see Lagstrom, page 10 Fig. 12 block “Response Execution” and block “Sensory Processing & Store”) .
	Since Cho Hyung Tae takes into account a pedestrian crossing speed; this suggests when to switch GO/NO GO signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Murphy, in view of Malinovski, in view of Lagstrom, and in view of Cho Hyung Tae to take consideration in detecting a pedestrian already crossing before safely moving a vehicle.
7.	Dependent claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, in view of Malinovskiy, in view of Lagstrom, further in view of  Reiley et al. (US Pub. 2018/0173237 A1).
The rationales and references for a rejection of claim 1 are incorporated.
Murphy, Malinovskiy, and Lagstrom do not disclose an informing controller performs a control to display the informing of the scheduled departure time on a road surface between the vehicle and the crossing person; however, Reiley suggests that idea (see Reiley et al., para. [0026] a vehicle displaying/projecting a light on a road surface is suggested by Reiley et al., whether a signal is projected in front or behind a vehicle since this is obvious an arrangement for one with ordinary skill in the art).
and
based on the determination that the crossing person is present, when the crossing person “CLEAR”/deviates from the path of the vehicle because of a completion of the crossing over the path of the vehicle (this action has long been expected), the informing unit informs the outside of the vehicle that the vehicle departs (see Lagstrom page 6, Fig. 7,  “INFRASTRUCTURE”  where there must be a reaction of a vehicle when a pedestrian finished passing over the path of the vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Murphy, and Malinoskiy, in view of Lagstrom, and in view of Reiley to have an informing unit with LEDs configured on the vehicle to inform the outside of the vehicle in a manner continuously recognized the crossing person because this clearly indicates that vehicle’s reactions properly for a crossing pedestrian to see.
Conclusion
8.	Claims 1-15 are rejected.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662